DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on 06/23/2022.
Claims 1-9, 11-12 and 16-18 are canceled.
Claims 10 and 13-15 are pending in this action.
This action is final. 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims 10 and , 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chou (US 2018/0103429 A1) in views of JP 5932169 A (‘169) and Marco et al. (Marco) (WO 2017168391 A1). 
As per claim 10: Chou discloses a terminal comprising: 
a processor configured to generate terminal capability information for sidelink (see par. 0018, 0035) (note that first and second devices exchange capability information which inherently must have been generated by a processor); and 
a transmitter configured to transmit the terminal capability information to another terminal by sidelink communication (see par. 0035, 0018). But, Chou does not explicitly teach about a terminal --- wherein the terminal capability information includes a number of reception multiple-input multiple-output (MIMO) layers supported by the terminal. However, in the same field of endeavor JP 5932169 A (hereinafter ‘169) teaches --- User equipment (UE) that supports at least one of multiple input multiple output (MIMO) including a number of MIMO layers (see par. [11]-[21]). Therefore, it would ah e been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teaching of Chou with that of “’169 so as to --- identifying a particular combination of capabilities to use to communicate with the UE based on one or more criteria, see [11], wherein the capability includes a number of MIMO layers [12]. The above combined prior art teaches “sidelink capability” and “MIMO layers” as discussed therein. But, those references do not explicitly teach about --- a band combination in sidelink supported by the terminal. However, in the same field of endeavor, Marco teaches about --- In particular embodiments, the wireless device signals all the sidelink band combinations in which simultaneous sidelink reception and/or transmission over multiple carriers is supported (see page 13, line 31-page 14, line 43) (particularly page 13 , line 31-page 14, line 3). Therefore, it would have been obvious for one of ordinary skill In the art, before the effective filing date of the claimed invention, to further modify the above combined references with that of Marco so as enable a device make --- simultaneous sidelink reception and/or transmission over multiple carriers (see page 13 , line 31-page 14, line 3).
As per claim 13: Marco teaches about a terminal as claimed in claim 10, wherein the transmitter is configured to transmit the terminal capability information to the other terminal by a sidelink shared channel (see at least, abstract; page 9, lines 25-27). The obvious motivation would have been to enable the communicating terminals to be aware of each other’s capability.
As per claim 14: Chou discloses a communication system comprising:
a terminal comprising (see fig. 1, elements 132 and 134; par. 0018; 0035) (any one of the two device can be called a terminal):
a processor configured to generate terminal capability information for sidelink (see par. 0018, 0035) (note that first and second devices exchange capability information which inherently must have been generated by a processor and
a transmitter configured to transmit the terminal capability information to another terminal by sidelink communication (see(see par. 0035, 0018); and the other terminal comprising (see (see fig. 1, elements 132 and 134; par. 0018; 0035) (any one of the two device can be called the other terminal):
a receiver configured to receive the terminal capability information transmitted by the terminal (see par. 0035). But, Chou does not explicitly teach about a terminal --- wherein the terminal capability information includes a number of reception multiple-input multiple-output (MIMO) layers supported by the terminal. However, in the same field of
endeavor JP 5932169 A (hereinafter ‘169) teaches --- User equipment (UE) that supports at least one of multiple input multiple output (MIMO) including a number of MIMO layers (see par. [11]-[21]). Therefore, it would ah e been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teaching of Chou with that of ‘169 so as to --- identifying a particular combination of capabilities to use to communicate with the UE based on one or more criteria, see [11], wherein the capability includes a number of MIMO layers [12]. The above combined prior art teaches “sidelink capability” and “MIMO layers” as discussed therein. But, those references do not explicitly teach about --- a band combination in sidelink supported by the terminal. However, in the same field of endeavor, Marco teaches about --- In particular embodiments, the wireless device signals all the sidelink band combinations in which simultaneous sidelink reception and/or transmission over multiple carriers is supported (see page 13, line 31-page 14, line 43) (particularly page 13 , line 31-page 14, line 3). Therefore, it would have been obvious for one of ordinary skill In the art, before the effective filing date of the claimed invention, to further modify the above combined references with that of Marco so as enable a device make --- simultaneous sidelink reception and/or transmission over multiple carriers (see page 13 , line 31-page 14, line 3).
As per claim 15: the features of claim 15 are similar to the features of claim 10, except claim 15 is directed to a method/process required by the device of claim 10 for providing steps to follow so that the device performs the intended function associated therewith. Therefore, claim 15 has been rejected on the same ground and motivation as claim 10. 

Response to Arguments

Applicant’s arguments with respect to claim(s) 10 and 13-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELESS NMN ZEWDU whose telephone number is (571)272-7873. The examiner can normally be reached M-F 8:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELESS N ZEWDU/Primary Examiner, Art Unit 2643                                                                                                                                                                                                        7/2/2022